DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 16-18, 24, 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin (USPGPUB DOCUMENT: 2018/0165396, hereinafter Lin) in view of Chiu (USPGPUB DOCUMENT: 2014/0070380, hereinafter Chiu).


Re claim 16 Lin discloses in Fig 20Z, please see modified figure 20Z in office action, & Fig 22G a chip package comprising:
a first integrated-circuit (IC) chip (left 100) comprising a first semiconductor substrate (semiconductor chips comprise semiconductor substrates)[0502 of Lin], and a first interconnection scheme(please see scheme region labelled ‘first interconnection scheme’) over the surface of the first semiconductor substrate, wherein the first interconnection scheme(please see scheme region labelled ‘first interconnection scheme’) comprises a first interconnection metal layer(top 98) over the surface of the first semiconductor substrate, a second interconnection metal layer(116 in Fig 18S) over the first interconnection metal layer(top 98) and a first insulating dielectric layer(top 104)[0512] between the first and second interconnection metal layer(116 in Fig 18S)s; 
a second integrated-circuit (IC) chip (right 100) at a same horizontal level as the first integrated-circuit (IC) chip (left 100), wherein the second integrated-circuit (IC) chip (right 100) comprises a second semiconductor substrate(semiconductor chips comprise semiconductor substrates)[0502], and a second interconnection scheme(please see scheme region labelled ‘second interconnection scheme’) over the surface of the second semiconductor substrate, wherein the second interconnection scheme(please see scheme region labelled ‘second interconnection scheme’) comprises a third interconnection metal layer(bottom 98) over the surface of the second semiconductor substrate, a fourth interconnection metal layer(top 94)[0507] over the third interconnection metal layer(bottom 98) and a second insulating dielectric layer(lower 104)[0512] between the third and fourth interconnection metal layers;
and a third interconnection scheme(please see scheme region labelled ‘third interconnection scheme’)(79) , wherein the third interconnection scheme(please see scheme region labelled ‘third interconnection scheme’)(79) comprises a fifth interconnection metal layer(85), and
a connector (left 158/left 34/92) over the first integrated-circuit (IC) chip (left 100), wherein the connector (left 158/left 34/92) comprises a substrate (92) (Under broadest reasonable interpretation, the term “substrate” presently considered to be met by 92 since a substrate may be one layer surrounding another layer that provides support and since 92 provides the surface of which something is deposited in it, 92 may be interpreted as a ‘substrate’)  over the first integrated-circuit (IC) chip (left 100) and a plurality of through vias (please see item(s) labelled ‘via’) vertically extending in through the substrate of the connector (left 158/left 34/92) and coupling to the first integrated-circuit (IC) chip (left 100).

Lin does not specifically teach a plurality of first transistors at a surface of the first semiconductor substrate; a plurality of second transistors at a surface of the second semiconductor substrate; a bridge over the first integrated-circuit (IC) chip (left 100), extending across an edge of the first integrated-circuit (IC) chip (left 100), and over the second integrated-circuit (IC) chip (right 100), extending across an edge of the second integrated-circuit (IC) chip (right 100), wherein the bridge comprises a silicon substrate over the first integrated-circuit (IC) chip (left 100), extending across the edge of the first integrated-circuit (IC) chip (left 100), and over the second integrated-circuit (IC) chip (right 100), extending across the edge of the second integrated-circuit (IC) chip (right 100), and a third interconnection scheme(please see scheme region labelled ‘third interconnection scheme’)(79) under and on the silicon substrate of the bridge, wherein the third interconnection scheme(please see scheme region labelled ‘third interconnection scheme’)(79) comprises a fifth interconnection metal layer(85) under the silicon substrate of the bridge, wherein the fifth interconnection metal layer(85) couples the first integrated-circuit (IC) chip (left 100) to the second integrated- circuit (IC) chip; and
a connector (left 158/left 34/92) over the first integrated-circuit (IC) chip (left 100) and at a same horizontal level as the bridge,

Chiu discloses in Fig 1 (rotated 180 degrees) & 3 a plurality of first transistors (active side of the left die 102 may have one or more transistor devices)[0022] at a surface of the first semiconductor substrate; a plurality of second transistors(active side of the middle die 102 may have one or more transistor devices)[0022] at a surface of the second semiconductor substrate; a bridge (106/108) over the first integrated-circuit (IC) chip (left 102), extending across an edge of the first integrated-circuit (IC) chip (left 102), and over the second integrated-circuit (IC) chip (middle 102), extending across an edge of the second integrated-circuit (IC) chip (middle 102), wherein the bridge comprises a silicon substrate[0025 of Chiu] over the first integrated-circuit (IC) chip (left 102), extending across the edge of the first integrated-circuit (IC) chip (left 102), and over the second integrated-circuit (IC) chip (middle 102), extending across the edge of the second integrated-circuit (IC) chip (middle 102), wherein the fifth interconnection metal layer(328) couples the first integrated-circuit (IC) chip (left 102) to the second integrated- circuit (IC) chip (right 102);

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Chiu to the teachings of Lin in order to avoid the electrical performance of current chip-to-chip interconnect solutions may be adversely affected by electrical resistivity of an interconnection substrate that is too low and a dielectric constant of dielectric materials adjacent to electrically conductive features of the interconnection that is too high [0003, Chiu].  In doing so, a third interconnection scheme(please see scheme region labelled ‘third interconnection scheme’)(79 of Lin) under and on the silicon substrate[0025 of Chiu] of the bridge (106/108 of Chiu), wherein the third interconnection scheme(please see scheme region labelled ‘third interconnection scheme’)(79) comprises a fifth interconnection metal layer(85 of Lin) under the silicon substrate of the bridge, and
a connector (left 158/left 34/92 of Lin) over the first integrated-circuit (IC) chip (left 100 of Lin) and at a same horizontal level as the bridge(106/108 of Chiu),


    PNG
    media_image1.png
    521
    809
    media_image1.png
    Greyscale





Re claim 17 Lin and Chiu disclose the chip package of claim 16, wherein the substrate of the connector (left 158/left 34/92) comprises a silicon substrate[0031 of Chiu] over the first integrated-circuit (IC) chip (left 100), wherein the plurality of through vias vertically extend in the silicon substrate (TSV)[0031 of Chiu].

Re claim 18 Lin and Chiu disclose the chip package of claim 16, wherein the substrate of the connector (left 158/left 34/92) comprises a glass substrate[0031 of Chiu]  over the first integrated-circuit (IC) chip (left 100), wherein the plurality of through vias vertically extend in (through glass vias (TGVs)[0031 of Chiu] the glass substrate.

Re claim 24 Lin and Chiu disclose the chip package of claim 16 further comprising a polymer layer(92) over the first and second integrated-circuit (IC) chip (right 100)s, wherein the polymer layer(92) has a portion between the bridge (106/108 of Chiu) and connector (left 158/left 34/92) , wherein the polymer layer(92) has a top surface substantially coplanar with a top surface of the bridge(106/108)  and a top surface of the substrate of the connector and a top surface of each of the plurality of through vias(TSV)[0031 of Chiu].

Re claim 25 Lin and Chiu disclose the chip package of claim 16 further comprising (Fig 22G) a polymer layer(92/87) having a portion between the first and second integrated-circuit (IC) chip (bottom left/right 100)s, wherein the first integrated-circuit (IC) chip (bottom left 100) further comprises a first conductive interconnect (left 77/158) on the first interconnection scheme(please see scheme region labelled ‘first interconnection scheme’), wherein the first interconnection scheme(please see scheme region labelled ‘first interconnection scheme’) further comprises a third insulating dielectric layer(left 97/87) on the second interconnection metal layer(116 in Fig 18S), wherein a first opening (openings for left 77/158 in 104) in the third insulating dielectric layer is over a first metal pad(left 112 of Fig 22G) of the second interconnection metal layer(116 in Fig 18S), wherein the first conductive interconnect is on the first metal pad, protrudes from the third insulating dielectric layer and couples to the first metal pad through the first opening, wherein the second integrated-circuit (IC) chip (bottom right 100) further comprises a second conductive interconnect(right 77/158) on the second interconnection scheme(please see scheme region labelled ‘second interconnection scheme’), wherein the second interconnection scheme(please see scheme region labelled ‘second interconnection scheme’) further comprises a fourth insulating dielectric layer(right 97/87)  on the fourth interconnection metal layer(bottom 99), wherein a second opening(openings for right 77/158 in 104)  in the fourth insulating dielectric layer is over a second metal pad(right 112 of Fig 22G) of the fourth interconnection metal layer(bottom 99), wherein the second conductive interconnect (right 77/158) is on the second metal pad, protrudes from the fourth insulating dielectric layer and couples to the second metal pad through the second opening, wherein the polymer layer(92) has a top surface coplanar with a top surface of each of the first and second conductive interconnects (92 is coplanar with 158 in Fig 22G).

Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin (USPGPUB DOCUMENT: 2018/0165396, hereinafter Lin) and Chiu in view of Ghoshal (USPGPUB DOCUMENT: 2002/0092307, hereinafter Ghoshal).

Re claim 22 Lin and Chiu disclose the chip package of claim 16 

Lin and Chiu do not disclose further comprising a thermoelectric (TE) cooler under the first integrated-circuit (IC) chip

Ghoshal discloses in Fig 8, rotated 180 degrees,  further comprising a thermoelectric (TE) cooler under the first integrated-circuit (IC) chip [0017, 0042]

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Ghoshal to the teachings of Lin and Chiu in order to cooling an integrated circuit component[0008, Ghoshal]

Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin (USPGPUB DOCUMENT: 2018/0165396, hereinafter Lin) and Chiu in view of Anderson (USPATENT: 7653891, hereinafter Anderson).

Re claim 23 Lin and Chiu disclose the chip package of claim 16, 

Lin and Chiu do not disclose wherein the first integrated-circuit (IC) chip (left 100) comprises a plurality of memory cells configured to store a plurality of resulting values of a look-up table (LUT) therein and a selection circuit having a first set of input points for a first set of input data thereof and a second set of input points for a second set of input data thereof having data associated with the plurality of resulting values of the look-up table (LUT), wherein the selection circuit is configured to select, in accordance with  the first set of input data of the selection circuit, [[one]] data from the second set of input data of the selection circuit the plurality of resulting values as output data of the selection circuit.

Anderson discloses in Fig 1-3 wherein the first integrated-circuit (IC) chip comprises a plurality of memory cells (memory elements) [col3, lines 60-col4, lines35] configured to store a plurality of resulting values of a look-up table (LUT) (look-up table)[col3, lines 60-col4, lines35] therein and a selection circuit (selection circuit)[col5,lines40-65] having a first set of input points for a first set of input data thereof (data input into D1) [col3, lines 60-col4, lines35] and a second set of input points for a second set of input data (data input into D2) [col3, lines 60-col4, lines35] thereof having data associated with the plurality of resulting values (output) [col3, lines 60-col4, lines35] of the look-up table (LUT), wherein the selection circuit is configured to select, in accordance with  the first set of input data of the selection circuit, data from the second set of input data of the selection circuit the plurality of resulting values as output data (output D1 associated with data stored in the LUT) [col3, lines 60-col4, lines35]  of the selection circuit.

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Anderson to the teachings of Lin and Chiu in order to have a method of reducing power of a circuit [col1, lines 50-65]





Claim Objections
Claim 19 (and dependent claims 20-21) is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
The following is a statement of reasons for the indication of allowable subject matter.  Please note any additional changes to the application beyond what is suggested in this correspondence will require a complete review of the application.  Claim 19 would be allowable based on the following limitation: further comprising a third integrated- circuit (IC) chip over the first integrated-circuit (IC) chip and at a same horizontal level as the connector and bridge, wherein the third integrated-circuit (IC) chip couples to the first integrated-circuit (IC) chip, wherein the third integrated-circuit (IC) chip comprises a third semiconductor substrate having a surface facing the surface of the first semiconductor substrate, a plurality of third transistors at the surface of the third semiconductor substrate and a fourth interconnection scheme under the surface of the third semiconductor substrate, wherein the fourth interconnection scheme comprises a sixth interconnection metal layer under the surface of the third semiconductor substrate, a seventh interconnection metal layer under the sixth interconnection metal layer and a third insulating dielectric layer between the sixth and seventh interconnection metal layers.


Allowable Subject Matter
Claims 1, 3-15, 26 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1, 3-15, 26 are allowed because all prior arts on record either singularly or in combination fail to anticipate or render obvious a chip package comprising:
wherein the polymer layer has a top surface coplanar with a top surface of the second integrated- circuit (IC) chip, a top surface of the substrate of the connector and a top surface of each of the plurality of through vias; and
a third interconnection scheme(please see scheme region labelled ‘third interconnection scheme’) on a top surface of the polymer layer,  a top surface of the second integrated-circuit (IC) chip ,  a top surface of the substrate of the connector and a top surface of each of the plurality of through vias; wherein the fifth interconnection metal layer couples to the first integrated-circuit (IC) chip through a through via of the plurality of through vias, in combination with the rest of claim limitations as claimed and defined by the Applicant. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA D VALENZUELA whose telephone number is (571)272-9242. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICIA D VALENZUELA/           Primary Examiner, Art Unit 2819